IN THE SUPREME COURT OF PENNSYLVANIA

                               : No. 491
IN RE:                         :
                               : CRIMINAL PROCEDURAL RULES
REAPPOINTMENTS TO THE CRIMINAL :
PROCEDURAL RULES COMMITTEE     :




                                     ORDER


PER CURIAM


      AND NOW, this 18th day of July, 2017, the Honorable Blaise P. Larotonda,

Allegheny County, and Michael J. Machen, Esquire, Allegheny County, are hereby

reappointed as members of the Criminal Procedural Rules Committee for a term of

three years, commencing October 1, 2017.